Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA EDGAR & FedEx August 9, 2011 Alison White, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Re: The Lincoln National Life Insurance Company Lincoln Life & Annuity Company of New York Lincoln National Variable Annuity Account H Lincoln Life & Annuity Variable Annuity Account H Post-Effective Amendment No. 37 Post-Effective Amendment No. 14 File No. 333-61592 File No. 333-141754 Dear Ms. White: Enclosed are copies of the above-referenced post-effective amendments filed on August 9, 2011.Each amendment consists of a supplement to the May 1, 2011 prospectus that will apply to contracts purchased on or after November 7, 2011 (the “New Contracts”). The May 1, 2011 prospectus and the Statement of Additional Information have been incorporated by reference to a previous post-effective filing. As the transmittal letters state, these are “template” filings.A copy of each request pursuant to Rule 485(b)(1)(vii) to file certain post-effective amendments under paragraph (b) of Rule 485 is also enclosed. The template filings outline increased mortality & expense risk charges for both the base contract and i4LIFE® Advantage for contracts purchased after November 7, 2011. Each charge will be increased by 0.05%. In addition, the persistency credit will be increased from 0.0875% to 0.010% for contracts purchased after November 7, 2011. The only difference between each template filing and its respective replicate filing is that the Example numbers will be different due to different underlying fund fees. The template filings will allow similar disclosure to be reflected in additional products offered by The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York, respectively, as outlined in the August 9, 2011 template request letters addressed to Mr. Kotapish.Please contact me at (260) 455-3917 with any questions or comments, and thank you for your assistance. Sincerely, Mary Jo Ardington Associate General Counsel Enclosures
